Citation Nr: 1107045	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-37 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an effective date earlier than May 24, 1996, 
for an initial 70 percent rating for left humeral head necrosis 
with a failed fusion associated with left hemidiaphragm paralysis 
and left phrenic nerve injury and a left rib removal. 

2.  Entitlement to an effective date earlier than April 20, 1982, 
for the grant of service connection and of a 30 percent rating 
for left hemidiaphragm paralysis and left phrenic nerve injury 
and a left rib removal.

3.  Entitlement to an effective date earlier than April 20, 1982, 
for the grant of service connection and of a 20 percent rating 
for thoracic outlet syndrome of left upper extremity.

4.  Entitlement to an effective date earlier than April 20, 1982, 
for the grant of service connection and of a noncompensable 
rating for right inguinal hernia.

5.  Entitlement to an effective date earlier than April 20, 1982, 
for the grant of service connection and of a noncompensable 
rating for a scar from medial sternotomy incision.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1980 to April 1982.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decision in January 2009 of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In October 2010, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.


FINDINGS OF FACT

1.  In a rating decision in April 1996, the RO granted service 
connection for left humeral head necrosis with a failed fusion 
associated with left hemidiaphragm paralysis and left phrenic 
nerve injury and a left rib removal (hereinafter also referred to 
as a left shoulder disability) and assigned an initial rating 
less than the maximum schedular rating (the maximum schedular 
rating is 70 percent), effective January 12, 1993, the date of 
receipt of the claim of service connection for the left shoulder 
disability; the Veteran appealed the initial assigned rating.  


2.  In a decision in November 2002, the Board reviewed on appeal 
the rating decision by the RO in April 1996, assigning an initial 
rating less than the maximum schedular rating; in the decision, 
the Board denied a maximum schedular rating from the effective 
date of the grant of service connection, January 12, 1993, to May 
1996, when the left shoulder disability was initially rated 70 
percent (maximum schedular rating) effective May 24, 1996, and 
the Board decision is final. 

3.  There was no pending claim of service connection for a left 
shoulder disability before January 12, 1993. 

4.  In June 2008, the Veteran filed a claim for an earlier 
effective date for the 70 percent rating for a left shoulder 
disability. 

5.  Prior to the promulgation of a decision by the Board, the 
Veteran withdrew from the appeal the claims for earlier effective 
dates for the grant of service connection and of a 30 percent 
rating for left hemidiaphragm paralysis and left phrenic nerve 
injury and left rib removal, for the grant of service connection 
and of a 20 percent rating for thoracic outlet syndrome of left 
upper extremity, for the grant of service connection and of a 
noncompensable rating for right inguinal hernia, and for the 
grant of service connection and of a noncompensable rating for a 
scar from medial sternotomy incision. 


CONCLUSIONS OF LAW

1.  . The criteria for an effective date earlier than May 24, 
1996, for an initial 70 percent rating for left humeral head 
necrosis with a failed fusion associated with left hemidiaphragm 
paralysis and left phrenic nerve injury and a left rib removal 
have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.400 (2010). 




2.  The criteria for withdrawal of a substantive appeal on the 
claims for earlier effective dates for the grant of service 
connection and of a 30 percent rating for left hemidiaphragm 
paralysis and left phrenic nerve injury and left rib removal, for 
the grant of service connection and of a 20 percent rating for 
thoracic outlet syndrome of left upper extremity, for the grant 
of service connection and of a noncompensable rating for right 
inguinal hernia, and for the grant of service connection and of a 
noncompensable rating for a scar from medial sternotomy incision 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, but 
rather the application of the law, 38 U.S.C.A. §§ 5108 and 5110, 
to the undisputed facts.  In such a case, the VCAA is not 
applicable.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither the 
duty to notify nor the duty to assist under the VCAA is 
implicated when question is limited to interpretation and 
application of a statute).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date for the 70 Percent Rating 

Procedural History 

The service treatment records show that in 1981 the Veteran had a 
history of pre-existing left elbow pain, which interfered with 
his duties, which was characterized as thoracic outlet syndrome.  

After a trail of conservative treatment, the Veteran had surgery 
consisting of resection of the first rib.  The surgery was 
complicated by a laceration of the subclavian vein, which 
required a thoracotomy and a mediastinotomy to control, and 
during the procedure, blood loss was 13,000 cc.  The surgery was 
also complicated by a phrenic nerve injury.  The pertinent 
diagnoses were thoracic outlet syndrome, first rib resection, 
left thoracic empyema, and left phrenic nerve injury. 

After service in September 1982, the Veteran filed his original 
claim for VA disability compensation.  In a rating decision in 
February 1983, the RO granted service connection for thoracic 
outlet syndrome with removal of the first rib and left 
hemidiaphragm paralysis and assigned a 30 percent rating, 
effective the day following separation from service, April 20, 
1982.

On January 12, 1993, the Veteran filed a claim of service 
connection for a left arm disability.  

In December 1993, the Veteran filed a claim of service connection 
for a left shoulder disability after surgery for fusion of the 
shoulder. 

In a rating decision in December 1993, the RO denied service 
connection for a left shoulder disability.  Also the RO amended 
the service-connected disability to include left phrenic nerve 
injury.  The RO then separately rated the disabilities assigning 
a 20 percent rating for thoracic outlet syndrome and a 30 percent 
rating for the removal of the first rib and left hemidiaphragm 
paralysis and left phrenic nerve injury, effective April 20, 
1982. 

In May 1994, the Veteran filed a notice of disagreement to the 
denial of service connection for a left shoulder disability. 






While on appeal, in a rating decision in April 1996, the RO 
granted service connection for left humeral head necrosis with a 
failed fusion (minor extremity) associated with left 
hemidiaphragm paralysis and left phrenic nerve injury and a left 
rib removal and assigned an effective date of January 12, 1993, 
the date the RO determined that the Veteran filed his claim for a 
left arm (shoulder) disability.  The RO initially assigned a 
rating of 20 percent.  After the Veteran was notified of the 
grant of service connection and of his appellate rights, he did 
not appeal the assignment of the effective date for the grant of 
service connection, January 12, 1993, and that part of the rating 
decision became final. 

In a rating decision in August 1996, the RO amended the initial 
20 percent rating to 50 percent, effective January 12, 1993, the 
date the RO determined that the Veteran filed his claim for a 
left arm (shoulder) disability.

In October 1996, the Veteran filed a notice of disagreement to 
the initial 50 percent rating.  In May 1997, the Board remanded 
the initial rating claim for further development.  While on 
appeal in a rating decision in January 1998, the RO increased the 
rating for the left shoulder disability to 70 percent under 
Diagnostic Code 5202, effective November 10, 1997.  The RO 
addressed the rating in the supplemental statement of the case in 
January 1998.  

In the supplemental statement of the case, the RO explained that 
the 70 percent rating was the maximum schedular rating and that 
since the 70 percent rating was not granted to the initial date 
of claim, that is, the date of the initial grant of service 
connection, January 12, 1993, the remaining question was whether 
the 70 percent rating should be assigned before November 10, 
1997, which the RO phrased as an "earlier effective date" for 
the 70 percent rating. The RO then denied a 70 percent rating 
before November 10, 1997, considering the evidence of record 
since 1993.   

In January 1998, the Veteran disagreed with the denial of a 70 
percent rating before November 10, 1997.  In September 1999, the 
RO issued a supplemental statement of the case, addressing the 
claim and again referred to the claim as an "earlier effective 
date."  

While on appeal in a rating decision in March 2001, the RO 
amended the effective date for the 70 percent rating for the left 
shoulder disability to May 24, 1996, the date of a VA examination 
that showed an increase in severity. 

In March 2001, the RO issued a supplemental statement of the 
case, addressing the claim and again referred to the claim as an 
"earlier effective date."  

In a decision in November 2002, the Board reviewed on appeal the 
rating decision by the RO in April 1996, assigning an initial 
rating less than the 70 percent rating (maximum schedular 
rating).  In the decision, the Board characterized the issue as 
an initial rating higher than 50 percent for the left shoulder 
disability.  The Board explained that while the RO framed the 
issue as an earlier effective date the Veteran's disagreement was 
with the initial rating, following the initial grant of service 
connection.  The Board denied an initial 70 percent rating from 
the date of the initial grant of service connection for the left 
shoulder disability, January 12, 1993, to May 23, 1996, the day 
before the effective date for the grant of the initial 70 percent 
rating, that is, May 24, 1996. 

In June 2008, the Veteran filed a claim for an earlier effective 
date for the 70 percent rating for a left shoulder disability.  

In a rating decision in January 2009, the RO denied the claim.  
In the statement of the case in September 2009, the RO determined 
that in the absence of clear and unmistakable error in the rating 
decision, assigning the effective date of May 24, 1996, for the 
70 percent rating for the left shoulder disability, the effective 
date could not be amended. 

The Veteran perfected an appeal of the effective date claim. 

In October 2010, the Veteran testified the 70 percent rating 
should be effective from the date of his shoulder surgery in 
December 1993. 



Analysis

The Board decision in November 2002, denying an initial 70 
percent rating for the left shoulder disability before May 24, 
1996, is final and is not be subject to revision on the same 
factual basis.  38 U.S.C.A. §§ 5108, 7104(a).  And as here when 
the determination of the RO is affirmed by the Board, the RO's 
determination, that is, the rating decision in August 1996, 
assigning the initial 50 percent rating, is subsumed by the final 
Board decision.  38 C.F.R. § 20.1104. 

Also, because the Board' decision in November 2002 subsumed the 
rating decision by the RO in August 1996, assigning the initial 
50 percent rating, the RO's rating decision is not subject to 
revision based on clear and unmistakable error.  

Although not styled as a staged rating the Board's decision was 
essentially a staged rating.  Whereas here the assignment of an 
initial rating for a disability follows an initial grant of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings. 38 C.F.R. § 3.400.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (staged ratings are 
appropriate when the factual findings show a distinct period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.).  

In other words, the left shoulder disability was rated 50 percent 
before May 24, 1996, and 70 percent from May 24, 1996, during the 
appeal period.  

As the 70 percent rating was the maximum schedular rating for the 
left shoulder disability under Diagnostic Code 5202, the 
remaining question was whether a 70 percent rating, rather than 
the assigned 50 percent rating, was warranted before May 24, 
1996.  See AB v. Brown, 6 Vet. App. 35 (1993) (on a claim for 
increase, the claim remains in controversy where less than 
maximum available benefit is awarded).

A disability rating is determined by the application of the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. 

Under Diagnostic Code 5202, the criterion for a 70 percent rating 
for impairment of the humerus, minor extremity, is loss of the 
head of the humerus or flail shoulder. 

The effective date of an award of increase shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of the application therefore. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  The effective date of an award 
of increase may, however, be established at the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if the application for increase is 
received within one year after that date.  38 U.S.C.A. § 5110(b) 
(2); 38 C.F.R. § 3.400(o) (2).

The effective date provisions under 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2), pertaining to the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred, if the application for increase is 
received within one year after that date, would not have applied 
because this was the initial rating, following the initial grant 
of service connection for the left shoulder disability, any 
rating of the disability could not have been assigned before the 
effective date of the grant of service connection, that is, 
before January 12, 1993.  

And there was no pending claim of service connection for a left 
shoulder disability, either formal under 38 C.F.R. § 3.151 or 
informal under 38 C.F.R. §3.155 before January 12, 1993.  Under 
38 C.F.R. § 3.105(a), the RO's decision in April 1996, granting 
service connection and the effective date of service connection, 
January 12, 1993, is final and is accepted as correct in the 
absence of clear and unmistakable error, which has not been 
alleged by the Veteran.






As for the effective date of the 70 percent rating, an effective 
date is fixed in accordance with the facts found, but cannot not 
be earlier than the date of receipt of the application, that is, 
not earlier than January 12, 1993, the date of the initial grant 
of service connection.  Stated differently, the remaining 
question was whether the criterion for a 70 percent rating was 
met at any time between the January 12, 1993, the effective date 
of the initial grant of service connection and May 24, 1996, the 
effective date of the 70 percent rating (the maximum schedular 
rating). 

And the Board in its decision determined that the criterion of a 
loss of the head of the humerus or flail shoulder was not met 
during the period from January 12, 1993 and May 23, 1996.  

Neither the RO's framing the issue as an earlier effective date 
nor the Board's framing the issue as a rating higher than 50 
percent, did not change the substance of the claim as the 
material issue of fact was whether the criterion of a loss of the 
head of the humerus or flail shoulder was met at any time during 
the period from January 12, 1993 and May 23, 1996.  And under 
either theory of entitlement as a staged rating or as an 
effective date, the effective date would be fixed in accordance 
with facts found. 

As Board's decision is final, in order to overcome the finality 
of the Board's decision in an attempt to gain an earlier 
effective date, the Veteran must file either a motion for 
reconsideration of the Board's decision under 38 C.F.R. § 20.1000 
or a motion for to revise a Board decision under 38 C.F.R. 
§ 20.1400, which the Veteran has not done.  The procedure for 
filing either motion is attached to this decision in Form 4597.  

The only remaining possibility is that the claim be processed as 
freestanding claim for an earlier effective date, however, such a 
possibility vitiates the rule of finality.  And a freestanding 
claim for an earlier effective date has been rejected by the 
United States Court of Appeals for Veterans Claims in Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  


For the reasons expressed, the Veteran's claim for an effective 
date before May 24, 1996, for an initial 70 percent rating for a 
left shoulder disability constitutes a "freestanding" claim for 
an earlier effective date.  By precedent case law, the Board has 
no authority to adjudicate a freestanding earlier effective date 
claim in an attempt to overcome the finality of the Board's 
decision of November 2002.  Rudd v. Nicholson, 20 Vet. App. 296, 
299 (2006) (a freestanding claim for an earlier effective date is 
subject to dismissal due to the lack of a proper claim).  

As the disposition of the claim is based on the law, and not on 
the facts of the case, the claim must dismissed based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  And, because the law, rather than the facts of the 
case, is controlling, the reasonable doubt standard of proof 
under 38 U.S.C.A. § 5107(b) does not apply. 

Claims Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b).  

Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.

In October 2010, at a hearing before the Board and on the record, 
the Veteran withdrew from the appeal claims for earlier effective 
dates for the grant of service connection and of a 30 percent 
rating for left hemidiaphragm paralysis and left phrenic nerve 
injury and left rib removal, for the grant of service connection 
and of a 20 percent rating for thoracic outlet syndrome of left 
upper extremity, for the grant of service connection and of a 
noncompensable rating for right inguinal hernia, and for the 
grant of service connection and of a noncompensable rating for a 
scar from medial sternotomy incision.  

As there is no longer an allegation of error of fact or of law as 
to these claims, the Board does not have appellate jurisdiction 
over the claims and the appeal as to these claims is dismissed.  
38 U.S.C.A. § 7105.


ORDER

The appeal for an effective date earlier than May 24, 1996, for 
an initial 70 percent rating for left humeral head necrosis with 
a failed fusion associated with left hemidiaphragm paralysis and 
left phrenic nerve injury and a left rib removal is dismissed. 

The appeal of the claims for earlier effective dates for the 
grant of service connection and of a 30 percent rating for left 
hemidiaphragm paralysis and left phrenic nerve injury and left 
rib removal, for the grant of service connection and of a 20 
percent rating for thoracic outlet syndrome of left upper 
extremity, for the grant of service connection and of a 
noncompensable rating for right inguinal hernia, and for the 
grant of service connection and of a noncompensable rating for a 
scar from medial sternotomy incision is dismissed.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


